PECK, C. J.
— The authority of the city of Mobile to assess a license tax is contained in section 56 of the city charter. By that section it is enacted, “ that the authorities of the city of Mobile shall have authority to assess and collect from' all persons and corporations, trading or carrying on any business, trade or profession, by agent or otherwise, within the limits of the city, a license tax,” &o.
The city ordinance on this subject conforms, substantially, to the charter, and declares, “ all persons trading or carrying on any business, pursuit, trade or profession in the city, shall obtain a license for the same, in the manner hereinafter prescribed,” &c.
To subject a party to this license tax, his business, trade or profession must be carried on “ within the limits of the city.” These are the words of the charter.
It makes no matter where such party in fact resides, whether within or without the city -limits. It is the place where his business is carried on that determines his liability to this tax. If that is within the limits of the city, his liability is fixed.
If a party has his residence in the country, yet, if his business, &c., is carried on within the city, whether by himself or his agent, he must pay this license tax. This, it seems to us, is very clear, and we think it equally clear, that the converse of this is true; therefore, if he lives in the city, and carries on his business some where else, outside of the city limits, he is under no obligation to obtain a license for that purpose from the city authorities.
The facts agreed state, that the appellant’s business was storing cotton in the lower bay, about thirty miles from the city, and outside of the corporate limits; and that he had no office or place of business within the city. This being *161true, he was certainly not liable to pay a city license tax. The fact that his residence was in the city, and that the capital employed in his business was kept there, does not alter the case.
Let the judgment of the circuit court be reversed, and the cause remanded to that court, that the agreement of ' the parties may be carried into effect. The appellee will pay the costs.